EXHIBIT 10.6

SECOND AMENDMENT TO TALX CORPORATION OUTSIDE DIRECTORS’

STOCK OPTION PLAN

WHEREAS, TALX Corporation (“Company”) adopted the TALX Corporation Outside
Directors’ Stock Option Plan (“Plan”); and

WHEREAS, the Company retained the right to amend the Plan pursuant to Section
VII thereof; and

WHEREAS, the Company desires to amend the Plan to permit the award of restricted
stock to outside directors of the Company;

NOW, THEREFORE, effective as of July 13, 2004, the Plan is amended as follows:

1. Section 2 G is revised to read as follows:

“Participant” means an Outside Director who is granted a stock option or
restricted stock.

2. The following sentence is added at the end of Section III:

In addition to the foregoing, there shall also be available 50,000 shares of the
Company’s Common Stock for the grant of restricted stock. Any shares of
restricted stock which are forfeited shall again be available for the grant of
restricted stock.

3. Section IV is amended to read as follows:

Stock options and restricted stock may be granted under the Plan only to Outside
Directors.

4. Sections VI through X are renumbered Sections VII through XI, respectively.

5. A new Section VI is added to read as follows:

SECTION VI. RESTRICTED STOCK

A. Grant of Restricted Stock. Upon the recommendation of the Compensation
Committee of the Board of Directors, the Board of Directors may award Outside
Directors a total of not more than 12,000 shares of restricted stock per year.

B. Vesting of Restricted Stock. A Participant who is awarded shares of
restricted stock shall become vested in such stock in an amount equal to 1/3 the
number of shares subject to such award for each year of service as an Outside
Director following the award of such restricted stock with 100% vesting after 3
years of such service. Notwithstanding the foregoing, in the event of a Change
in Control, or a Participant’s termination of service as an Outside Director on
account of death or Disability, the Participant (or the Participant’s
beneficiary if the Participant has died) shall become 100% vested in such shares
of restricted stock.

C. Termination of Service. If a Participant who has been awarded restricted
stock terminates service as an Outside Director for reasons other than death or
Disability, he or she shall forfeit all shares of restricted stock not then
vested.

6. The following is added at the end of Section XI:


--------------------------------------------------------------------------------


The Second Amendment to the Plan was adopted on July 13, 2004 and shall become
effective upon approval of the shareholders within one year after such adoption.
If such approval is not given, the Second Amendment shall be void and of no
further force or effect.

IN WITNESS WHEREOF, the foregoing Second Amendment was adopted on July 13, 2004.

 

TALX CORPORATION

 

 

By:

 

/s/ WILLIAM W. CANFIELD

 

 

Ex-A-7


--------------------------------------------------------------------------------